                       UNITED STATES DISTRICT COURT
                         DISTRICT OF PUERTO RICO

CARLOS GÓMEZ-CRUZ, et al.,                    )
                                              )
      Plaintiffs,                             )
                                              )
             v.                               )       3:13-cv-01711-JAW
                                              )
MARTA E. FERNÁNDEZ-PABELLÓN                   )
et al.                                        )
                                              )
      Defendants.                             )

                       ORDER ON REDACTION MOTION

      The Court rejects the defendants’ claim that the right of public access is limited

to criminal cases and does not apply to civil cases as contrary to well-established

United States Supreme Court and First Circuit Court of Appeals precedent. The

Court denies the defendants’ request to redact portions of a settlement agreement

when the same information has been and remains publicly available in multiple other

court filings and the Court would not otherwise conclude that the need to maintain

privacy outweighs the presumption of public access.

I.    BACKGROUND

      On May 8, 2019, the Court issued an order denying in part and deferring in

part the Defendants’ motion to restrict details of a confidential settlement agreement

referenced in post-judgment motions. Order on Mot. to Restrict Doc. (ECF No. 217).

In its May 8, 2019 order, the Court concluded that the settlement document

constituted a judicial document subject to the presumption of public access. Id. at 1.

However, as some portions of the settlement document were irrelevant to the Court’s
ruling on the post-judgment issues in this case, the Court allowed the Defendants

seven days within which to propose redactions to the agreement or to any post-

judgment motions referencing the details of the settlement agreement. Id.

      On May 15, 2019, the Defendants filed a motion in compliance with the Court’s

May 8, 2019 order. Mot. in Compliance with Order in Docket No. 217 (ECF No. 218)

(Def.’s Mot.). In their motion, the Defendants observe that the parties entered into a

Settlement Agreement that contained “clauses that called for the confidentiality of

its contents.” Id. at 2. They write that “[p]ursuant to the parties’ confidentiality

agreement,    the   appearing    defendants    requested    that    their   Motion   for

Reconsideration in Docket No. 202, as it contained details of the confidential

settlement agreement, be filed in restricted mode.” Id. The Defendants acknowledge

that on May 8, 2019, the Court ordered them “to file a motion with proposed

redactions to any post-judgment filings concerning the details of the settlement

agreement that will meet the requirements of [United States v.] Kravetz, 706 F.3d 47

[(1st Cir. 2013)], to do so within seven days of said Order.” Id.

      Quoting portions of Kravetz, the Defendants “contend that Kravetz is written

in a criminal case context, opposed to the civil nature of the instant case.” Id. at 3.

“Nonetheless, the appearing defendants hereby submit a redacted version of the

Motion for Reconsideration for the Court to consider, and make public, in the event

that it determines to do so.” Id. The Defendants say that the “redaction in the Motion

for Reconsideration goes specifically to the monetary amounts made reference in said

motion.” Id. at 4. The Defendants maintain that the “redacted version is compliant



                                           2
with Kravetz since it contains ‘safeguards that will protect the [access] rights of the

public, without unduly interfering with the workings of the judicial process.” Id.

(citation omitted). To their motion, the Defendants attached a proposed redacted

version of the motion for reconsideration. Id. Attach. 1, Redacted Mot. for Recons.

(Redacted Mot.).

II.   DISCUSSION

      A.      The Public Right of Access

      Although the Defendants correctly note that Kravetz is a criminal case, the

Court rejects their contention that the First Circuit’s discussion of the right of public

access is limited to criminal cases.     In Kravetz, the First Circuit explained the

contours of the right of public access by quoting a civil case, Siedle v. Putnam

Investments, Inc., 147 F.3d 7 (1st Cir. 2013). Kravetz, 706 F.3d at 52 (quoting Siedle,

147 F.3d at 10). In Siedle, the First Circuit observed that the “common law presumes

a right of public access to judicial records.” Siedle, 147 F.3d at 9-10. The Siedle Court

cited Nixon v. Warner Communications, Inc., 435 U.S. 589 (1978) in which the United

States Supreme Court wrote:

      It is clear that the courts of this country recognize a general right to
      inspect and copy public records and documents, including judicial
      records and documents. In contrast to the English practice, American
      decisions generally do not condition enforcement of this right on a
      proprietary interest in the document or upon a need for it as evidence in
      a lawsuit. The interest necessary to support to issuance of a writ
      compelling access has been found, for example, in the citizen’s desire to
      keep a watchful eye on the workings of public agencies . . ..




                                           3
Id. at 597 (citations omitted; emphasis provided). In Siedle, the First Circuit declined

to adopt the distinction between civil and criminal proceedings that the Defendants

propose. To the contrary, the Siedle Court stated flatly that “[t]he presumption

extends to the records of civil proceedings.” Siedle, 147 F.3d at 10.

       Even though the right of public access applies to civil matters, it is “not

unfettered.” Kravetz, 706 F.3d at 59 (quoting Siedle, 147 F.3d at 10) (quoting FTC v.

Standard Fin. Man. Corp., 830 F.2d 404, 410 (1st Cir. 1987)). The Warner

Communications Court wrote that the sealing of a settlement agreement, like other

sealing decisions, is “best left to the sound discretion of the trial court, a discretion to

be exercised in light of the relevant facts and circumstances of the particular case.”

P.R. Land & Fruit, S.E. v. Municipio De Culebra, No. 09-2280 (ADC/BJM), 2018 U.S.

Dist. LEXIS 221026 (D.P.R. Oct. 24, 2018), aff’d 2019 U.S. Dist. LEXIS 20203 (D.P.R.

Feb. 5, 2019) (quoting Warner Communications, 435 U.S. at 599).               To order an

otherwise publicly-accessible document, such as a settlement agreement, sealed or

redacted, the trial court is required to make “particularized findings of fact.” Id. at

*18 (quoting Kravetz, 706 F.3d at 59). Moreover, as the magistrate judge in Puerto

Rico Land & Fruit suggested, the parties may not simply file a settlement agreement

and expect it to be sealed without offering a basis for doing so. 2018 U.S. Dist. LEXIS

22106, at *18 (“The docket shows that a formal motion to seal this agreement was

never filed or supported by the parties”). Here, the Defendants have filed a motion

and they propose redactions of “the monetary amounts” and the name of the

individual involved in the Settlement Agreement. Defs.’ Mot. at 4; see Redacted Mot.



                                             4
at 2-21.   The question is whether they have successfully supported the proposed

redactions.

      B.      The History of the Case

      By history, the Court originally sealed the Settlement Agreement upon motion

of the parties. Order (ECF No. 187). Then on March 9, 2018, Carlos Gómez-Cruz

filed a motion requesting a reimbursement order alleging that as part of the

settlement, the plaintiffs, including Mr. Gómez-Cruz, allowed deductions to be made

to reflect outstanding debt, that the agency had miscalculated the amount Mr.

Gómez-Cruz owed the Center for Collection of Municipal Revenues (CRIM), that the

overpayment equaled $901.32, and that Mr. Gómez-Cruz was owed $901.32. Mot.

Under Seal Requesting Order to Reimburse Pl. Carlos Gómez-Cruz the Amount

Overpaid to the Center for the Collection of Municipal Revenues (ECF No. 192). As

the title of the motion indicates, Mr. Gómez-Cruz asked that his motion be placed

under seal but did not explain why. Id.

      On March 15, 2018, the Defendants filed a notice of automatic stay. Notice of

Automatic Stay and of Procedures for Filing Mots. for Relief from the Automatic Stay

in the Commonwealth of Puerto Rico’s Title III Case (ECF No. 194). On March 15,

2018, Mr. Gómez-Cruz filed a response in opposition to the notice to stay. Resp. in

Opp’n to Notice to Stay (ECF No. 197). Mr. Gómez-Cruz described the settlement in

detail in his March 15, 2018 filing. Id. at 1-6. On March 15, 2018, Mr. Gómez-Cruz

formally moved to place his motion under seal. Mot. to Restrict (ECF No. 196). On

August 29, 2018, Mr. Gómez-Cruz, presumably frustrated by the Court’s inaction,



                                          5
filed another motion requesting the same relief. Mot. Reiterating Req. for Order (ECF

No. 198).

      On October 4, 2018, the Court issued an order denying the motions to restrict

documents, citing Kravetz, concluding that the Court’s rulings on the proper

distribution of public funds and the impact of PROMESA’s stay on the recoupment of

monies were manifestly matters of public concern. Order (ECF No. 199). The Court

lifted the sealing of the filings beginning March 9, 2018 and those filings remain

unsealed today. Also, on October 4, 2018, the Court issued an order regarding the

automatic stay and granting Mr. Gómez-Cruz’s motion for reimbursement. Order

Regarding Automatic Stay and Granting Mot. for Reimbursement (ECF No. 200). The

Order, which remains a matter of public record, described the amounts involved and

Mr. Gómez-Cruz as the involved plaintiff. Id. at 1-12.

      On November 1, 2018, the Defendants filed a motion to restrict document,

namely the references to the Settlement Agreement in this case as set forth in their

motion for reconsideration. Mot. to Restrict (ECF No. 201). On November 14, 2018,

Mr. Gómez-Cruz responded to the Defendants’ motion for reconsideration, again

detailing the settlement terms; Mr. Gómez-Cruz did not ask the Court to seal or

restrict his response. Resp. in Opp’n to Mot. for Recons. at 1-9 (ECF No. 203). On

December 14, 2018, the Court issued an order denying the Defendants’ motion for

reconsideration. Order Denying Mot. for Recons. (ECF No. 204). In that order, the

Court addressed the sealing issue in footnote 1, requiring the Defendants to file a

motion justifying the sealing under Kravetz. Id. at 2 n.1. The Defendants responded



                                          6
on December 21, 2018. Mot. in Compliance with Order in Docket No. 204 (ECF No.

205). On May 8, 2019, the Court issued an order requiring the Defendants to file

proposed redactions and justifications for the redactions within seven days of the date

of the Order. Order on Mot. to Restrict Doc. at 9-10 (ECF No. 217).

      C.      Redaction of Information Elsewhere Publicly Available

      As this case history reflects, one major problem with the Defendants’ May 15,

2019 motion is that the information they wish to redact is already a matter a public

record a number of times over. See Mot. Under Seal Requesting Order to Reimburse

Pl. Carlos Gómez-Cruz the Amount Overpaid to the Center for the Collection of

Municipal Revenues (ECF No. 192); Resp. in Opp’n to Notice to Stay (ECF No. 197);

Order Regarding Automatic Stay and Granting Mot. for Reimbursement (ECF No.

200); Resp. in Opp’n to Mot. for Recons. (ECF No. 203).        The Court alerted the

Defendants to this fact in its May 8, 2019 order:

      The Court is confused by the Defendants’ request. The Defendants ask
      that the Court restrict their motion for reconsideration because it
      references the settlement agreement, yet several orders and motions
      that similarly reference the contents of the settlement agreement were
      docketed publicly, and the Defendants have not requested they be
      restricted.

Order on Mot. to Restrict Doc. at 8. But the Defendants did not address why a

document should be unavailable to the public when other filings containing exactly

the same information have been and remain publicly available.

      Based on the relief the Defendants request, namely the redaction of only their

motion for reconsideration, when the same information is contained in multiple

publicly-available documents elsewhere on the docket, the Court denies the motion,

                                          7
as the Defendants’ request for relief would be wholly ineffective and the Court could

not otherwise justify the redactions as required by Kravetz and prior Supreme Court

and First Circuit authority. If the Defendants’ request were broader, demanding that

the Court redact its own opinions and other filings that have been publicly-docketed

for months, the Court would find it equally difficult to justify approving a broader

request.

III.    CONCLUSION

        The Court DENIES Motion in Compliance with Order in Docket No. 204 (ECF

No. 205), and DENIES Motion in Compliance with Order in Docket No. 217 (ECF No.

218).

        SO ORDERED.

                                /s/ John A. Woodcock, Jr.
                                JOHN A. WOODCOCK, JR.
                                UNITED STATES DISTRICT JUDGE

Dated this 18th day of June, 2019




                                         8
